Exhibit 10.2

 

      LOGO [g12821ex10-2dsp020.jpg]      

200 CambridgePark Drive

Suite 2500

Cambridge, MA 02140

October 22, 2020

Via Email Delivery

Chuck Wilson

Dear Chuck,

As you know, your employment at Cogent Biosciences, Inc (the “Company”) will end
effective October 30th, 2020 (the “Separation Date”). This letter outlines the
special severance benefit(s) that the Company wishes to offer you in connection
with your separation from employment.

1. Transition and Separation from Employment. This confirms that your employment
with the Company will end on the Separation Date. Effective October 23, 2020
(the “Transition Date”) through the Separation Date (such period, the
“Transition Period”), you will no longer serve as the Chief Executive Officer
(“CEO”) and President of the Company. During the Transition Period, you will
serve as an advisor to the Company. You further confirm that you have resigned
from any and all other positions that you hold with the Company as an officer,
director or otherwise, or with any affiliate of the Company, as of the
Transition Date.

2. Severance Benefit(s). In consideration of your acceptance of all of the terms
and conditions of this Separation Agreement (the “Agreement”), and subject to
your performance hereunder, the Company will give you the following special
severance benefit(s) (the “Special Severance Benefit(s)”), provided that you
sign and deliver this Agreement to the Company (Attention: Erin Schellhammer)
after the Separation Date and within the twenty-one (21) day review period set
forth in paragraph 16 and do not revoke your acceptance of your receipt of this
Agreement:

a. You will receive eighteen (18) months of severance pay, or the lump sum of
$860,737.50, less legally- required and voluntarily-authorized deductions (the
“Special Severance Payment”). The Special Severance Payment will begin with the
first payroll cycle following the Effective Date (as defined in paragraph 16) of
this Agreement and will be paid in accordance with the Company’s customary
payroll practices. Additionally, you will receive 150% of your target bonus
which equates to $430,368.75, less legally-required and voluntarily-authorized
deductions, also paid out with your severance payment; and

b. You will receive a one-time cash payment for eighteen (18) months of COBRA
allowance which includes the employer portion only. This equates to $24,305.06
which will also be included in the next payroll. After the eighteen (18) months
of coverage you will be responsible for the entire premium cost of your
participation in such plans, in accordance with the federal law known as COBRA
and the terms of those plans; and

 

1



--------------------------------------------------------------------------------

c. Your vested percentage of the shares of the Company’s Common Stock subject to
your Options and other outstanding options or other equity instruments will vest
100% per your employment agreement on your separation date. These options will
continue to be subject to all corporate actions of the Company, such as, but not
limited to, reverse stock splits.

Your participation in all other employee benefit plans of the Company will
terminate on the Separation Date.

3. Release. In exchange for the Special Severance Benefit(s) offered to you
under this Agreement, to which you acknowledge and agree that you are not
otherwise entitled, you hereby release the Company and all of its predecessor,
successor, parent, subsidiary, affiliated and related entities and all of their
present, former and future directors, officers, trustees, members, attorneys,
employees, shareholders, agents, fiduciaries, successors, assigns and
representatives, individually and in their official capacities, and all employee
benefit plans sponsored, maintained, or otherwise affiliated with the Company
(collectively referred to as the “Releasees”) from any and all claims known or
unknown, suspected or unsuspected, arising or which may have existed at any time
to this date, whether in law or equity, including, but not limited to, any and
all claims to future benefits vesting or arising under any employee benefit plan
sponsored, maintained, or otherwise affiliated with the Company, any claims
arising from any alleged violation by the Releasees of any federal, state or
local statutes, ordinances or common laws, specifically including, but not
limited to, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1967, the Older Workers
Benefit Protection Act, the Employee Retirement Income Security Act of 1974, the
Americans with Disabilities Act of 1990, the Occupational Safety and Health Act,
the Family and Medical Leave Act, the Worker Adjustment and Retraining
Notification Act, the Massachusetts Fair Employment Practices Act, the
Massachusetts Equal Pay Law, the Massachusetts Wage Act (including, but not
limited to, claims for unpaid wages, unused vacation time, and untimely payment
of wages), the Massachusetts Equal Rights Act, the Massachusetts Civil Rights
Act, the Massachusetts Family and Medical Leave Act, the Massachusetts Parental
Leave Act, the Massachusetts Earned Sick Time Law, the Massachusetts Privacy
Statute, the Massachusetts Constitution, Massachusetts common law and any and
all other federal, state, county or local ordinances, statutes or regulations,
all as may be amended, and any other claim relating to or arising out of your
employment with or separation from the Company.

The foregoing release does not apply to: (a) your rights to any claims as a
shareholder of the Company, if applicable, that arise from events after the
execution of this Agreement; or (b) your right to indemnification by the Company
from any liabilities in connection with performance of your duties and
responsibilities during your employment with the Company, provided that you
shall have no such right to indemnification on account of (i) acts or omissions
by you finally adjudged to be intentional misconduct, gross negligence, fraud,
or violation of law, or (ii) any transaction with respect to which it is finally
adjudged that you personally received a benefit in money, property, or services
to which you were not legally entitled.

4. Covenant Not to Sue. You covenant not to sue the Releasees with respect to
any of the claims covered by the foregoing release, provided, however, that this
covenant shall not apply to a claim regarding the validity of this release under
the Age Discrimination in Employment Act and provided further that bringing a
claim regarding the validity of this release under the Age Discrimination in
Employment Act would not constitute a breach of this Agreement. You agree that
neither you nor any of your heirs, executors, administrators, representatives,
or assigns have asserted or will assert in any forum any of the claims described
in the foregoing release, except that you may file a charge with an
administrative agency or as otherwise permitted by law. This paragraph applies
to the extent permitted by law and, in the event any charge or claim is
permitted by law, you expressly waive your right to receive any relief, recovery
and/or damages as a result of any such charge or claim. Notwithstanding anything
herein to the contrary, Agreement is not intended to, and does not, govern any
claims that cannot be released by private agreement.

5. Employee Acknowledgements.

a. By signing this Agreement, you acknowledge and agree that you have been paid
all wages due and owing to you from the Company, including, but not limited to,
all accrued but unused vacation time. You affirm that you have no known
workplace injuries or occupational diseases and have not been denied any leave
required under the Family and Medical Leave Act (if applicable) or any other
applicable federal or state leave law.

 

2



--------------------------------------------------------------------------------

b. To the extent permitted by law, you agree that you have not and shall not
knowingly, in any manner or by any means, directly or indirectly, instigate,
initiate, promote, counsel, encourage, testify, provide evidence or information,
aid or assist in: (i) any investigations, actions, disputes, differences,
grievances, suits, causes of action, complaints or claims against or relating to
the Releasees; or (ii) any activity detrimental to the interests or goodwill of
the Releasees, unless under a subpoena or court order to do so. Nothing in this
Agreement shall prohibit or restrict you from: (A) providing information to, or
otherwise assisting in, an investigation by the Massachusetts Commission Against
Discrimination (“MCAD”), the United States Congress, the Securities and Exchange
Commission (“SEC”), the Equal Employment Opportunity Commission (“EEOC”), the
National Labor Relations Board (“NLRB”) or any other federal regulatory or law
enforcement agency or self-regulatory organization (“SRO”) and/or
(B) testifying, participating, or otherwise assisting in a proceeding relating
to an alleged violation of any federal law relating to fraud or any rule or
regulation of the MCAD, SEC, EEOC, NLRB or any SRO.

6. Confidentiality.

a. You agree that you will not disclose, directly or indirectly, the existence
of this Agreement or any terms or provisions of this Agreement, except: (i) to
members of your immediate family, on the condition that they be advised that
they cannot further disclose the same to others; (ii) as may be necessary to
obtain professional legal and/or tax advice; and (iii) as required by applicable
law. For purposes of this paragraph, “immediate family” includes spouse, parents
and children. By executing this Agreement, you affirm that you have not
previously breached this paragraph.

b. You agree that, subject to paragraph 14 below, you will maintain in
confidence all Confidential Information or Trade Secrets, as defined below,
unless or until: (i) Confidential Information or Trade Secrets shall have been
made public by an act or omission of a party other than you; or (ii) you receive
on a non-confidential basis such Confidential Information or Trade Secret from
an unrelated third party who is not to your knowledge in breach of any fiduciary
duty. You further agree that, subject to paragraph 14 below, you will not
disclose Confidential Information or Trade Secrets to any person or entity other
than to the Company or with the approval of the Company. You acknowledge and
understand that any disclosure of Confidential Information or Trade Secrets by
you may give rise to irreparable injury to the Company, which may not be
adequately compensated by monetary damages, and that the Company shall be
entitled, in addition to any other damages, to seek an injunction restraining
you from disclosing, in whole or in part, the Confidential Information or Trade
Secrets.

c. Definitions. For purposes of this Agreement, “Confidential Information” means
any and all information of the Company that you learned or developed during the
course of employment with the Company that is (i) not generally known to the
public, and (ii) has commercial value in the Company’s business. Such
information includes but is not limited to inventions, ideas, methods, know how,
designs, strategies, forecasts, Company sales, process and engineering
information, information about new or future products or services, the Company’s
marketing plans and goals, unpublished financial information, lists of the
Company customers or prospects, information about customer or prospect purchases
and preferences, information about licensees or licensors, information regarding
research and development, consulting processes, management systems, computer
software and programs, means of accessing the Company’s computer systems or
networks, algorithms, hardware configurations, information protected from
disclosure by the Health Insurance Portability and Accountability Act (“HIPAA”),
the Americans with Disabilities Act (“ADA”), Mass. Gen. Laws ch. 93H and 93I,
and all other federal and state laws governing the confidentiality of employee
information, and any other confidential information or intellectual property
which provides the Company with a competitive advantage. Confidential
information also includes confidential information of third parties regarding
which the Company has accepted obligations of confidentiality. Confidential
Information also includes information regarding the policies and practices of
the Company, and any actual, threatened or perceived claims, lawsuits, charges,
and internal or external investigations relating to the Company. Confidential
Information does not include, and you are expressly permitted to retain and use,
the contact information and professional relationships you have developed during
the course of your engagement by the Company.

For purposes of this Agreement, “Trade Secrets” means information, including a
formula, pattern, compilation (including compilations of key person contact
information), program device, method, technique or process, which both:
(i) derives independent economic value, actual or potential, from not being
generally known to or readily ascertainable by people who can obtain economic
value from its disclosure or use; and (ii) is the subject of the Company’s
reasonable efforts to maintain its secrecy.

 

3



--------------------------------------------------------------------------------

7. Return of Property. By signing below, you represent that you have already
returned to the Company all materials, writings, equipment, models, mechanisms,
and the like obtained from or through the Company, including all Confidential
Information and Trade Secrets, all of which you recognize is the sole and
exclusive property of the Company.

8. Intellectual Property. You hereby assign to the Company any right, title and
interest to all Intellectual Property. You agree to execute any and all
applications for domestic or foreign patents, copyrights, and other proprietary
rights and to do such other acts (including, among others, the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the Intellectual Property to the Company and to permit the
Company to enforce any patents, copyrights and other proprietary rights in the
Intellectual Property. You will not charge the Company for time spent in
complying with these obligations. For purposes of this Agreement, “Intellectual
Property” means inventions, copyrightable works, discoveries, developments,
clinical and other research materials, methods, processes, compositions, works,
concepts and ideas (whether or not patentable or copyrightable or constituting
trade secrets) conceived, made, created, developed or reduced to practice by you
(whether alone or with others) in performance of your duties for the Company
that relate in any way to the business, products or services of the Company or
to any prospective activity of the Company, or which were assisted in any way by
Company resources or facilities. Intellectual Property includes, without
limitation, all Confidential Information. Furthermore, you acknowledge and agree
that, without obtaining prior written authorization from the General Counsel you
are prohibited from (a) publishing any Intellectual Property of the Company, and
(b) mentioning the Company in any published work other than as included in a
professional profile or similar employment history.

9. Cooperation. You agree that, following the separation of your employment with
the Company, you will cooperate fully with the Company, upon request and at the
Company’s expense, in relation to the defense, prosecution or other involvement
by the Company in any continuing or future third party claims, lawsuits,
charges, audits and internal or external investigations that arise out of events
or business matters that occurred during your employment with the Company. This
continuing duty of cooperation shall include you being reasonably available to
the Company, upon reasonable notice, for depositions, interviews and appearances
as a witness, and furnishing information to the Company and its legal counsel
upon reasonable written request.

10. Non-Disparagement. You agree that you will not disparage the Releasees by
stating, suggesting, implying, doing or saying anything that could in any way be
harmful to the business interests or good will of the Releasees. You acknowledge
and agree that the existence and execution of this Agreement shall not be
considered an admission by the Releasees of any liability, error, violation or
omission. You agree not to represent or imply to anyone that the Releasees took
any action with respect to you that was unlawful or wrongful, or violated any
federal or state law, order, policy, rule, or regulation.

11. Entire Agreement. This Agreement constitutes the entire agreement between
you and the Company and supersedes all prior and contemporaneous agreements,
communications and understandings, written or oral, with respect to all matters
including, but not limited to, your employment and its separation, provided that
this Agreement shall not terminate or supersede any ongoing obligations you may
have pursuant to the Invention Assignment, Non-Disclosure, and Business
Protection Agreement which you signed on October 3, 2014 (the “NDA”), except
that the non-competition obligations set forth in paragraph 4(a) of the NDA will
expire as of the Separation Date. You represent and warrant that you have
complied with your obligations under the NDA and will continue to comply with
your obligations (except the non-competition obligations set forth in paragraph
4(a)) thereunder. You acknowledge that failure to comply with the provisions of
this Agreement or the applicable provisions of the NDA will constitute a
material breach subject to the remedies described in paragraph 13 below.

12. Applicable Law. You acknowledge and understand that this Agreement will be
governed by and interpreted in accordance with the laws of the Commonwealth of
Massachusetts. If any portion of this Agreement shall to any extent be declared
unenforceable or illegal by a court of competent jurisdiction, the remainder of
this Agreement shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

13. Remedy for Breach of Agreement. You agree and understand that if you
materially breach any term of this Agreement, in addition to all other remedies
available to the Releasees in law and in equity, the Company shall be entitled
to:

 

4



--------------------------------------------------------------------------------

(a) the return of the Special Severance Payment paid to you pursuant to this
Agreement (less $500 or 10% of such consideration, whichever is less), to the
extent permitted by law; (b) discontinue its obligations under this Agreement;
and (c) seek a court order enforcing the breached provision(s) of this
Agreement. You further understand that you could be held liable in monetary
damages to the Releasees for any action constituting a breach under this
Agreement. This paragraph does not limit the right of the Releasees to sue for
breach of this Agreement and obtain injunctive relief in connection therewith,
nor does it limit your right to sue for breach of this Agreement and obtain
injunctive relief in connection therewith. You acknowledge and agree that the
return of any consideration paid to you pursuant to this Agreement shall not
affect the validity of this Agreement. You shall have no automatic repayment
obligations if you were to challenge the Age Discrimination in Employment Act
waiver only. The contingent liabilities set forth in Section 12(a)-(c) shall
expire twelve (12) months after the Separation Date.

14. Immunity. You understand that you have the right to disclose in confidence
trade secrets to Federal, State, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law. You further understand that you also have the right to
disclose trade secrets in a document filed in a lawsuit or other proceeding, but
only if the filing is made under seal and protected from public disclosure.
Nothing in this Agreement is intended to conflict with 18 U.S.C. § 1833(b) or
create liability for disclosure of trade secrets that are expressly allowed by
18 U.S.C. § 1833(b).

15. Consult An Attorney. The Company wants to be certain that this Agreement,
and the Special Severance Benefit(s) provided hereunder, will resolve any
concerns you may have and therefore encourages you to carefully consider the
terms of this Agreement and to seek the advice of an attorney before signing it.
In signing this Agreement, you give the Company assurance that you have read and
understand all provisions of this Agreement and that you have signed this
Agreement freely and voluntarily.

16. Period for Review. You acknowledge that you have knowingly and voluntarily
entered into this Agreement and that the Company advises you to consult with an
attorney before signing this Agreement. You understand and acknowledge that you
have been given the opportunity to consider this Agreement for the period of
twenty one (21) calendar days from your receipt of this Agreement before signing
it (the “Consideration Period”). To accept this Agreement, you must return a
signed original or a signed PDF copy of this Agreement so that it is received by
the undersigned at or before the expiration of the Consideration Period. If you
sign this Agreement before the end of the Consideration Period, you acknowledge
that such decision was entirely voluntary and that you had the opportunity to
consider this Agreement for the entire Consideration Period. For the period of
seven (7) calendar days from the date when you sign this Agreement, you have the
right to revoke this Agreement by written notice to the undersigned, provided
that such notice is delivered so that it is received at or before the expiration
of the seven (7) day revocation period. This Agreement shall not become
effective or enforceable during the revocation period. This Agreement shall
become effective on the first business day following the expiration of the
revocation period (the “Effective Date”).

If you accept the terms of this Agreement, please sign below and return this
Agreement to me after the Separation Date and within twenty-one (21) calendar
days of your receipt of this Agreement.

 

5



--------------------------------------------------------------------------------

YOU ARE HEREBY ADVISED THAT YOU HAVE TWENTY-ONE (21) CALENDAR DAYS TO REVIEW
THIS AGREEMENT AND GENERAL RELEASE AND ANY AND ALL INFORMATION PROVIDED, AND ARE
HEREBY ADVISED TO CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT
AND GENERAL RELEASE

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES AND TO RECEIVE THE SUMS AND BENEFITS ABOVE, YOU FREELY AND KNOWINGLY,
AND AFTER DUE CONSIDERATION, ENTER INTO THIS AGREEMENT AND GENERAL RELEASE
INTENDING TO WAIVE, SETTLE AND RELEASE ALL CLAIMS YOU HAVE OR MIGHT HAVE AGAINST
THE COMPANY AND THE RELEASEES.

Sincerely yours,

 

/s/ Erin Schellhammer Erin Schellhammer Chief People Officer

Intending to be legally bound, I have signed this Agreement as of the date set
forth below.

 

Signature:   /s/ Chuck Wilson Name:   Chuck Wilson, PhD Date:  

October 22, 2020

 

6